Citation Nr: 0734554	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.

4.  Entitlement to service connection for a heart disorder, 
to include as secondary to a service-connected disorder.

5.  Entitlement to service connection for a kidney disorder, 
to include as secondary to a service-connected disorder.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a service-connected 
disorder.

7.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

Additionally, prior to certification of his appeal to the 
Board, in correspondence dated April 2007, the veteran 
withdrew his claim of issue of entitlement to service 
connection for chloracne, to include as due to herbicide 
exposure.  Accordingly, that issue is no longer before the 
Board.  See 38 C.F.R. § 20.204(b), (c) (2007).

In each of his VA Forms 9, Appeal to Board of Veterans' 
Appeals, dated and received in May 2005, February 2006, and 
January 2007, the veteran initially indicated that he desired 
a hearing before the Board to be held at the RO with respect 
to the above-captioned issues on appeal.  However, in written 
correspondence dated in April 2007, the veteran withdrew that 
request for a hearing with respect to all issues.  



FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than mild disability.

2.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than mild disability.

3.  The veteran's medical records show no evidence of 
hypertension in service or within one year of service 
separation.

3.  The veteran has current diagnoses of hypertension, 
idiopathic dilated cardiomyopathy, congestive heart failure, 
nephropathy, and erectile dysfunction.

4.  The evidence of record does not relate the veteran's 
hypertension directly or presumptively to his military 
service, or to a service-connected disorder.

5.  The evidence of record does not relate the veteran's 
heart disorder to his military service or to a service-
connected disorder.

6.  The evidence of record does not relate the veteran's 
kidney disorder to his military service or to a service-
connected disorder.

7.  The evidence of record does not relate the veteran's 
erectile dysfunction to his military service or to a service-
connected disorder.

8.  The evidence of record does not show that the veteran has 
a current diagnosis of peripheral neuropathy of the bilateral 
upper extremities.






CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-
8520 (2007).

2.  The criteria for an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-
8520 (2007).

3.  Hypertension was not incurred in active duty service, nor 
may it be presumed to have been so incurred, and it was not 
caused or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  A heart disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

5.  A kidney disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

6.  Erectile dysfunction was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

7.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by military service, and is 
not proximately due to, or the result of, a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and for increased initial evaluations, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claims, a letter dated in May 2004 and 
November 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examination in August 2004, 
September 2004, December 2005, and May 2007.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Increased Initial Evaluation of Peripheral Neuropathy of the 
Right Lower Extremity and of the Left Lower Extremity

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21.

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Based on the results of the September 2004 VA examination, 
service connection for peripheral neuropathy of the left 
lower extremity and the right lower extremity was granted by 
a October 2004 rating decision, and a 10 percent evaluation 
assigned for each lower extremity, effective September 16, 
2004, under Diagnostic Code 
8599-8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body 
part, and "99," and if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  See 
38 C.F.R. §§ 4.20, 4.27.  As peripheral neuropathy is not 
specifically listed on the Schedule, the RO assigned 
Diagnostic Code 8599-8520, but evaluated the veteran's 
disability pursuant to the criteria for paralysis of the 
sciatic nerve, under Diagnostic Code 8520.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  

Diagnostic Code 8520 provides for a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
rating for moderate incomplete paralysis of the sciatic 
nerve; a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve, and a 60 percent rating for 
severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy.  Id.  When there is complete paralysis of 
the sciatic nerve, producing foot dangling and dropping, with 
no active movement possible of muscles below the knee, and 
flexion of the knee is either lost or very weakened, the 
maximum 80 percent rating is warranted.  Id.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

In this case, the evidence does not support an initial 
evaluation in excess of 10 percent for either the right lower 
extremity or the left lower extremity, because it does not 
show that the veteran's peripheral neuropathy of either lower 
extremity rises to the level of moderate incomplete 
paralysis.  To that end, the neuropathy shown has been 
primarily sensory.  On all VA examinations of record, sensory 
perception was slightly decreased to the touch, pinprick, 
temperature, and vibration in a stocking-like distribution in 
the bilateral lower extremities.  Additionally, the September 
2004 and December 2005 VA examinations reflect deep tendon 
reflexes of 2+ at the knees and 1+ at the ankles; the May 
2007 VA peripheral nerve examination reflected deep tendon 
reflexes of 1+ at the knees and traces at the ankles.  
However, all physical examinations of the lower extremity 
muscles have been normal, with no noted atrophy; strength was 
noted to be 5/5, and symmetrical, in the bilateral lower 
extremities on VA examination in December 2005 and May 2007.

Additionally, none of the veteran's reports of his subjective 
symptomatology reflect more than a mild disability.  During 
the September 2004 VA examination, the veteran reported 
numbness and tingling in both lower extremities that lasted 
only 5 minutes when he first woke up in the morning.  August 
2005 and June 2006 VA outpatient treatment record noted that 
the veteran experienced burning pain in his feet.  During the 
December 2005 VA examination, the veteran reported tingling 
and burning in both lower extremities.  During the May 2007 
VA examination, the veteran reported continued numbness and 
tingling in feet, and burning in his legs.  However, on these 
occasions, the veteran had a normal gait, was able to tandem 
walk with no interference, and denied balance problems.  

Moreover, none of the nerve conduction studies have shown 
peripheral neuropathy of either lower extremity that is 
greater than mild.  On VA examination in September 2004, 
nerve conduction studies showed mild peripheral neuropathy; 
in December 2005, the testing showed primarily sensory 
polyneuropathy in the bilateral lower extremities; in May 
2007, the examiner noted mild neuropathy of the bilateral 
lower extremities.  In each of the later two VA examinations, 
the examiner noted that the level of severity of the 
bilateral lower extremity peripheral neuropathy had not 
changed from the previous examination.  For these reasons, an 
evaluation greater than 10 percent for peripheral neuropathy 
of either the right and/or left lower extremities under 
Diagnostic Code 8520 is not warranted.

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board 
has considered the potential application of Diagnostic Codes 
5310-5312 (muscles of the foot and leg) and Diagnostic Code 
5316 (pelvic girdle muscle group); however, the 
symptomatology demonstrated in the objective medical evidence 
does not support an evaluation greater than 10 percent under 
any of those Codes.  38 C.F.R. §4.73, Diagnostic Codes 5310-
5313, 5316.  Further, a separate evaluation under these 
diagnostic codes would constitute prohibited pyramiding.  38 
C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  Furthermore, as the medical evidence does not 
establish foot drop, special monthly compensation for loss of 
use of a hand or foot is unwarranted.  See 38 C.F.R. §§ 
3.350, 4.63(b).

The Board has also considered the issue of whether the 
veteran's peripheral neuropathy of either the right and/or 
left lower extremities presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  However, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to his peripheral neuropathy, and no 
interference with employment has been shown.  Further, the 
overall evidence does not reflect that the veteran's 
symptomatology comprises a level of disability greater than 
that already contemplated by the currently assigned 
evaluation.  Accordingly, the RO's decision not to refer this 
increased rating claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

In this case, the RO granted service connection and 
originally assigned separate 10 percent evaluations for 
peripheral neuropathy of the right lower extremity and of the 
left lower extremity as of the date the veteran's VA 
peripheral neuropathy compensation and pension examination, 
i.e., September 16, 2004.  See 38 C.F.R. § 3.400.  After 
review of the evidence, there is no medical evidence of 
record that would support evaluations in excess of 10 percent 
for peripheral neuropathy of either the right lower extremity 
or left lower extremity at any time subsequent to September 
16, 2004.  Id.; Fenderson, 12 Vet. App. at 119.

Because the veteran's peripheral neuropathy of both the right 
lower extremity and the left lower extremity are manifested 
by no more than mild incomplete paralysis of the lower 
extremities and no evidence of muscle atrophy in either of 
the lower extremities, the preponderance of the evidence is 
against his claim for an increased initial evaluation.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of hypertension, service connection may be presumptively 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Hypertension

The record does not reflect, nor does the veteran assert, 
that his hypertension is directly related to service.  
Instead, the veteran argues that his hypertension is the 
result of his service-connected diabetes mellitus, type 2.  
To that end, there is no evidence that relates the veteran's 
hypertension directly to his military service or to any 
incident therein.  Additionally, there is no evidence that 
the veteran had hypertension in service or within the one-
year presumptive period.  Accordingly, service connection for 
hypertension on a direct or presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for hypertension on a secondary basis.  During the 
veteran's August 2004 VA hypertension examination, the 
examiner noted that the veteran had been diagnosed with 
hypertension as early as 2000, noting private medical records 
from that time which reflected management, not an initial 
diagnosis, of the disorder.  Further, the examiner concluded 
that the veteran's diabetes mellitus, type 2, was only first 
diagnosed in April 2004; accordingly, it was not likely that 
the veteran's hypertension was related to his service-
connected diabetes mellitus, type 2.  There are no other 
opinions of record which speak to this issue.  Accordingly, 
without evidence of a relationship between the veteran's 
hypertension and a service-connected disorder, service 
connection for hypertension on a secondary basis is not 
warranted.

Despite the statements from the veteran as to the 
relationship between his hypertension and his service-
connected diabetes mellitus, type 2, it is well established 
that a layperson without medical training, such as the 
veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Because there is no evidence 
of hypertension in service or within one year of service 
separation, and no opinion relating the veteran's 
hypertension to service or to a service-connected disability, 
the preponderance of the evidence is against his claim.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

In this case, the veteran asserts that his heart disorders, 
including idiopathic dilated cardiomyopathy and congestive 
heart failure, are the result of his service-connected 
diabetes mellitus, type 2.  To that end, there is no evidence 
that relates the veteran's heart disorders directly to his 
military service or to any incident therein.  Accordingly, 
service connection for either of the veteran's heart 
disorders on a direct basis is not warranted.  See 38 C.F.R. 
§§ 3.303.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for a heart disorder on a secondary basis.  In 
August 2004, the VA examiner noted the veteran's history of 
cardiomyopathy and congestive heart failure since February 
2000.  Based on the veteran's prior medical records, 
especially private medical records beginning in 2000, he 
concluded that the onset of the veteran's heart disorders 
preceded his diabetes mellitus type 2.  To support his 
opinion, he cited the veteran's private medical records, 
which showed a normal coronary angiogram.  To that end, the 
examiner noted that if the heart disorders had been related 
to the veteran's diabetes mellitus, type 2, there would have 
been evidence of blockage of the smallest arteries of the 
body, including those at the back of the eyes that would have 
resulted in diabetic retinopathy, and heart damage, which 
would have been evident on the angiogram.  Further, the 
examiner noted that the veteran's blood sugars were 
essentially normal until August 2003, and that diabetes was 
not diagnosed in 2004, but both of the veteran's heart 
disorders were diagnosed in 2000.  For those reasons, the 
examiner concluded that it was not likely that the 
development of the veteran's diabetes mellitus, type 2, was 
related to his heart disorders.  There are no other opinions 
of record which speak to this issue.  Accordingly, without 
evidence of a relationship between the veteran's heart 
disorders and a service-connected disorder, service 
connection for a heart disorder on a secondary basis is not 
warranted.

Despite the statements from the veteran as to the 
relationship between his heart disorders and his service-
connected diabetes mellitus, type 2, it is well established 
that a layperson without medical training, such as the 
veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Because there is no evidence 
of a heart disorder in service, and no opinion relating the 
veteran's hypertension to service or to a service-connected 
disability, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Kidney Disorder

In this case, the veteran asserts that his kidney disorder is 
the result of his 
service-connected diabetes mellitus, type 2.  To that end, 
there is no evidence that relates the veteran's kidney 
disorder directly to his military service or to any incident 
therein.  Accordingly, service connection for a kidney 
disorder on a direct basis is not warranted.  See 38 C.F.R. 
§§ 3.303.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for a kidney disorder on a secondary basis.  
During the veteran's August 2004 VA examination, the veteran 
reported not having required dialysis or experiencing kidney 
stones.  While physical examination revealed an elevated 
microalbumin level (97.2), BUN (17) and creatine (1.2) 
results were within normal limits.  Based on these results, 
the examiner concluded that based on the time frame in which 
the veteran's heart disorders developed, it was not likely 
that the veteran's nephropathy (kidney damage) was related to 
his diabetes mellitus; rather, especially considering the 
multiyear lapse between the diagnosis of the veteran's 
hypertension and his nephropathy, it was more likely that the 
nephropathy was caused by disorders other than his diabetes 
mellitus, type 2.  There are no other opinions of record 
which speak to this issue.  Accordingly, without evidence of 
a relationship between the veteran's kidney disorder and a 
service-connected disorder, service connection for a kidney 
disorder on a secondary basis is not warranted.

Despite the statements from the veteran as to the 
relationship between his kidney disorder and his service-
connected diabetes mellitus, type 2, it is well established 
that a layperson without medical training, such as the 
veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Because there is no evidence 
of a kidney disorder in service, and no opinion relating the 
veteran's kidney disorder to service or to a service-
connected disability, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Erectile Dysfunction

In this case, the veteran claims erectile dysfunction from 
his service-connected diabetes mellitus, type 2.  To that 
end, there is no evidence that relates the veteran's erectile 
dysfunction directly to his military service or to any 
incident therein.  Accordingly, service connection for 
erectile dysfunction on a direct basis is not warranted.  See 
38 C.F.R. §§ 3.303.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for erectile dysfunction on a secondary basis.  
During the veteran's August 2004 VA examination, the veteran 
reported having experienced erectile dysfunction for 4 or 5 
years, primarily due to having had no libido.  Based on this 
information, and the veteran's prior medical records, the 
examiner concluded that based on the time frame in which the 
veteran's heart disorders developed, it was not likely that 
the veteran's erectile dysfunction was related to his 
diabetes mellitus.  Especially in light of the existence of 
veteran's erectile dysfunction for several years before his 
diabetes mellitus, type 2, was diagnosed, and the similar 
timing of the veteran's hypertension and erectile dysfunction 
diagnoses, it was more likely that the erectile dysfunction 
was caused by disorders other than his diabetes mellitus, 
type 2.  There are no other opinions of record which speak to 
this issue.  Accordingly, without evidence of a relationship 
between the veteran's erectile dysfunction and a service-
connected disorder, service connection for erectile 
dysfunction on a secondary basis is not warranted.

Despite the statements from the veteran as to the 
relationship between his erectile dysfunction and his 
service-connected diabetes mellitus, type 2, it is well 
established that a layperson without medical training, such 
as the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Because there is no evidence 
of erectile dysfunction in service, and no opinion relating 
the veteran's erectile dysfunction to service or to a 
service-connected disability, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy of the Bilateral Upper Extremities

The veteran asserts that he has bilateral peripheral 
neuropathy of the bilateral upper extremities, and that it is 
the result of his service-connected diabetes mellitus, type 
2.  However, in this case, the weight of the evidence 
reflects that the veteran does not have a current diagnosis 
of bilateral peripheral neuropathy of the upper extremities.  

During the September 2004 VA peripheral nerves examination, 
the veteran denied any symptoms of peripheral neuropathy in 
the upper extremities.  Beginning in February 2005, the 
veteran reported arm weakness; in April 2005, a VA examiner 
suspected that the veteran's bilateral peripheral neuropathy 
of the bilateral lower extremities was spreading to his upper 
extremities, and suggested that a nerve conduction study be 
done to confirm same.  In May 2005, an electromyography (EMG) 
study showed mild carpal tunnel syndrome of the right upper 
extremity; clinical correlation was suggested.  However, in a 
later May 2005 VA outpatient treatment record, a VA physician 
questioned whether that arm weakness was due to the veteran's 
cholesterol medications.  An August 2005 outpatient treatment 
record recorded the veteran's complaints of numbness and 
tingling in his hands and fingers, and a diagnosis of right 
upper extremity carpal tunnel syndrome was recorded.  
However, during both the December 2005 and May 2007 VA 
peripheral neuropathy examinations, peripheral neuropathy of 
both upper extremities, to include carpal tunnel syndrome of 
either upper extremity, was ruled out during 
electrophysiological testing.  

Ultimately, although there is subjective symptomatology 
indicating possible peripheral neuropathy of the bilateral 
upper extremities, there is evidence that shows that this 
symptomatology may have alternate origins (e.g. the 
cholesterol medications), and the fact remains that nerve 
conduction studies during the December 2005 and May 2007 VA 
peripheral neuropathy examinations ruled out peripheral 
neuropathy, to include carpal tunnel syndrome, of either 
upper extremity.  Accordingly, despite reported subjective 
symptomatology, the objective clinical evidence of record 
does not confirm a chronic diagnosed disorder, which must be 
present for a claim of service connection to be 
substantiated.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Absent evidence showing a current diagnosis, service 
connection for peripheral neuropathy of the bilateral upper 
extremities, to include as secondary to a service-connected 
disorder, is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


ORDER

An initial evaluation greater than 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial evaluation greater than 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

Service connection for hypertension, to include as secondary 
to a service-connected disorder, is denied.

Service connection for a heart disorder, to include as 
secondary to a service-connected disorder, is denied.

Service connection for a kidney disorder, to include as 
secondary to a service-connected disorder, is denied.

Service connection for erectile dysfunction, to include as 
secondary to a service-connected disorder, is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to a service-
connected disorder, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


